This cause comes on to be heard on motion of defendant in error to affirm the judgment of the trial court. There judgment was rendered against plaintiff in error for a certain sum, whereupon he superseded the same and commenced proceeding in error in this court. As counsel for plaintiff in error has not complied with that part of our rule 25 (38 Okla. x, 95 Pac. viii) which requires:
"The brief of the plaintiff in error in all cases except felonies shall contain an abstract or abridgment of the transcript, setting forth the material parts of the pleadings, proceedings, facts and documents upon which he relies, together with such other statements from the record as are necessary to a full understanding of the questions presented to this court for decision, so that no examination of the record itself need be made in this court"
— the judgment of the court below is affirmed. Berry v.Woodward et al., 38 Okla. 468, 133 P. 1127; McKain v. J. I.Case Threshing Mach. Co., 35 Okla. 164, 128 P. 895;Merchants'   Planters' Ins. Co. v. Crane et al., 31 Okla. 713,123 P. 1126. *Page 101